In an action to recover damages for breach of contract or misrepresentation, defendant appeals from an order of the Supreme Court, Queens County, dated July 15, 1974, which denied its motion to vacate plaintiff’s note of issue and statement of readiness and to strike the action from the Trial, Calendar. Order affirmed, without costs and with leave to defendant to initiate any pretrial discovery proceedings it deems necessary within 30 days after service of the order to be entered hereon with notice of entry thereof, and, if such proceedings be instituted, they shall be concluded expeditiously, all without prejudice to the position of the case on the calendar. Defendant should be permitted a reasonable period of time within which to conclude its investigation and pretrial discovery proceedings. However, it must do so in a prompt and expeditious manner, as above indicated. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.